DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 1/19/2021 have been entered.  In the amendment, the drawings have been amended.  The specification has been amended.  Claims 1, 7, 13-15, 18, and 21-23 have been amended. 
The objection to the drawings has been withdrawn. 
The objection to the specification has been withdrawn. 
The rejection of claims 22 and 23 under 35 U.S.C. 112(b) has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chuantong Wang on 1/25/2021. 
Claim 13, line 7, the language “and, and subsequently, directing” has been changed as follows: 
--and, subsequently, directing-- 

Allowable Subject Matter
Claims 1-7 and 12-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites an apparatus coupled to a vehicle, the apparatus comprising: a first sub-system that is located interior relative to an exterior surface of the vehicle and comprises a micro light-directing unit including a substrate and rows of reflective micro-ribbons arranged over the substrate, and wherein the micro light-directing unit is operable to: receive a light beam from a light source, and direct the light beam along one dimension; and a second sub-system coupled to the vehicle and 
Independent claim 7 recites a method comprising, by an apparatus coupled to a vehicle: at a first sub-system of the apparatus located interior relative to an exterior surface of a vehicle, the first sub-system comprising a micro light-directing unit including a substrate and rows of reflective micro-ribbons arranged over the substrate: receiving a light beam from a light source, and directing the light beam along one dimension; and at a second sub-system of the apparatus: receiving the light beam from the first sub-system at discrete input locations of the second sub-system along the one dimension, wherein the discrete input locations are located interior relative to the exterior surface of the vehicle, and directing the light beam through two dimensions to one or more discrete output locations of the second sub-system to scan a three-dimensional space outside the vehicle. 
Independent claim 13 recites a system for a vehicle having an exterior surface, the system comprising: a light source capable of transmitting a light beam; a first sub-system located interior relative to the exterior surface of the vehicle and comprising a micro light-directing unit including a substrate and rows of reflective micro-ribbons arranged over the substrate, wherein the first sub-system is capable of receiving the light beam from the light source and, subsequently, directing the light beam along one dimension, and a second sub-system coupled to the vehicle and capable of: receiving the light beam 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 7, and as recited in combination in independent claim 13 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Steinberg et al. (US 2020/0249324), teaches a vehicle LIDAR system that projects light toward a field of view and receives reflected light to detect objects in the field of view, where the LIDAR system can include a MEMS mirror, an optical phased array, or any other form of controllable deflector for steering a light beam (Abstract; paragraph [0490], lines 4-9). 
Another prior art reference, Hung et al. (US 6,664,706), teaches a multi-element grating array (Abstract; at least FIG. 21; col. 26, lines 11-27). 
Another prior art reference, Terakawa et al. (US 7346245), teaches an imaging device including a laser source, a fiber optic bundle for guiding outgoing light and incoming reflected light, a grating light valve (GLV), and  an image pickup. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 7, and as recited in combination in independent claim 13. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645